Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 4 November 1823
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My dear friend
Monticello
Nov. 4. 23
Two dislocated wrists and crippled fingers have rendered writing so slow and laborious as to oblige me to withdraw from nearly all correspondence. not however from yours, while I can make a stroke with a pen. we have gone thro’ too many trying scenes together to forget the sympathies and affections they nourished. your trials have indeed been long and severe. when they will end is yet unknown, but where they will end cannot be doubted. alliances holy or hellish, may be formed and retard the epoch of deliverance, may swell the rivers of blood which are yet to flow, but their own will close the scene, and leave to mankind the right of self government. I trust that Spain will prove that a nation cannot be conquered which determines not to be so. and that her success will be the turning of the tide of liberty, no more to be arrested by human efforts. whether the state of society in Europe can bear a republican government, I doubted, you know, when with you, a I do now. a hereditary chief strictly limited, the right of war vested in the legislative body, a rigid economy of the public contributions, and absolute interdiction of all useless expences, will go far towards keeping the government honest and unoppressive. but the only security of all is in a free press. the force of public opinion cannot be resisted, when permitted freely to be expressed. the agitation it produces must be submitted to. it is necessary to keep the waters pure. we are all, for example in agitation even in our peaceful country. for in peace as well as in war the mind must be kept in motion. who is to be the next President is the topic here of every conversation. my opinion on that subject is what I expressed to you in my last letter. the question will be ultimately reduced to the Northernmost and Southernmost candidates. the former will get every federal vote in the Union, and many republicans, the latter all those denominated of the old school: for you are not to believe that these two parties are amalgamated, that the lion & the lamb are lying down together, the Hartford Convention, the victory of Orleans, the peace of Ghent prostrated the name of Federalism. it’s votaries abandoned it thro’ shame and mortification; and now call themselves republicans. but the name alone is changed, the principles are the same. for in truth the parties of Whig and Tory are those of nature. they exist in all countries, whether called by these names, or by those of Aristocrats and democrats, coté droite or coté gauche, Ultras or Radicals, Serviles or Liberals. the sickly weakly, timid man fears the people, and is a tory by nature. the healthy strong and bold cherishes them, and is formed a whig by nature. On the eclipse of federalism, with us, altho’ not it’s extinction, it’s leaders got up the Missouri question, under the false front of lessening the measure of slavery, but with the real view of producing a geographical division of parties, which might ensure them the next president, the people of the North went blindfold into the snare, followed their leaders for a while, with a zeal truly moral and laudable, until they became sensible that they were injuring instead of aiding the real interests of the slaves, that they had been used merely as tools for electioneering purposes; and that trick of hypocrisy then fell as quickly as it had been got up.To that is now succeeding a distinction, which, like that of republican and federal, or whig and tory, being equally intermixed through every state, threatens none of those geographical schisms which go immediately to a separation.the line of division now is the preservation of state rights as reserved in the constitution, or by strained constructions of that instrument, to merge all into a consolidated government. the tories are for strengthening the Executive and General government; the whigs cherish the representative branch, and the rights reserved by the states as the bulwark against consolidation, which must immediately generate Monarchy. and altho’ this division excites, as yet, no warmth; yet it exists, is well understood, & will be a principle of voting, at the ensuing election, with the reflecting men of both partiesI thank you much for the two books you were so kind as to send me by mr Gallatin, miss Wright had before favored me with the 1st edition of her American work: but her ‘Few days in Athens’ was entirely new, and has been a treat to me of the highest order. the matter and manner of the dialogue is strictly antient; the principles of the sects are beautifully and candidly explained and contrasted; and the scenery and portraiture of the Interlocutors are of higher finish then any thing in that line left us by the antients; and, like Ossian, if not antient, it is equal to the best morsels of antiquity. I auger, from this instance, that Herculaneum is likely to furnish better specimens of modern, than of antient genius; and may we not hope more from the same pen?After much sickness, and the accident of a broken and disabled arm, I am again in tolerable health, but extremely debilitated, so as to be scarcely able to walk into my garden. the habetude of age too, and extinguishment of interest in the things around me, are weaning me from them, and dispose me with chearfulness to resign them to the existing generation, satisfied that the daily advance of science will enable them to administer the commonwealth with increased wisdom. you have still many valuable years to give to your country, and, with my prayers that they may be years of health and happiness, and especially that they may see the establishment of the principles of government which you have cherished through life, accept the assurance of my affectionate and constant friendship and respect.Th: J.